EXHIBIT 10.6
 
QUAINT OAK MORTGAGE, LLC
QUAINT OAK REAL ESTATE, LLC
QUAINT OAK ABSTRACT, LLC


EMPLOYMENT AGREEMENT
FOR
WILLIAM R. GONZALEZ




THIS EMPLOYMENT AGREEMENT (the "Agreement") between Quaint Oak Mortgage, LLC,
Quaint Oak Real Estate, LLC and Quaint Oak Abstract, LLC, each a Pennsylvania
limited liability company with principal business offices at 1710 Union
Boulevard, Allentown, Pennsylvania 18109 (collectively, the "Employers"), and
William R. Gonzalez (the "Executive"), is hereby adopted effective as of the 1st
day of July 2009 (the "Effective Date").


WHEREAS, the Executive is the sole member and is presently employed as the Chief
Executive Officer of Affiligration, LLC ("Affiligration");


WHEREAS, Affiligration is a party to an Asset Purchase and Sale Agreement by and
among Affiligration, Union Property Holdings, LLC General Mortgage Company, LLC,
Bellman & Radcliff Real Estate, LLC, First Continental Settlement Services,
L.P., Rebecca Gonzalez and the Executive, and Quaint Oak Bancorp, Inc. and
Quaint Oak Bank, pursuant to which Affiligration sold all of its assets and
thereafter will cease business operations;


WHEREAS, the Employers wish to assure themselves of the services of the
Executive as an officer of the Employers for the period provided in this
Agreement; and


WHEREAS, the Executive is willing to serve the Employers on the terms and
conditions hereinafter set forth.


NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties hereby agree as follows:


1.            Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:


(a)            Cause. Termination of the Executive's employment for "Cause"
shall mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, conviction of a
felony, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order which in the reasonable judgment of the Boards of
Directors of the Employers will probably cause substantial economic damages to
the Employers, willful or intentional breach or neglect by the Executive of his
duties, or a material breach of any provision of this Agreement.  For purposes
of this Agreement, no act or failure to act on the Executive's part shall be
considered "willful" unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Employers; provided that any act or omission to act on the
Executive's behalf in reliance upon an opinion of counsel to the Employers or
counsel to the Executive shall not be deemed to be willful.



--------------------------------------------------------------------------------

(b)            Code.  "Code" shall mean the Internal Revenue Code of 1986, as
amended.


(c)            Date of Termination.  "Date of Termination" shall mean the date
specified in the Notice of Termination.


(d)            Notice of Termination.  Any purported termination of the
Executive's employment by the Employers for any reason, including without
limitation for Cause, or by the Executive for any reason, shall be communicated
by a written "Notice of Termination" to the other party(ies) hereto.  For
purposes of this Agreement, a "Notice of Termination" shall mean a dated notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive's employment under the
provision so indicated, (iii) specifies a Date of Termination, and (iv) is given
in the manner specified in Section 9 hereof.


2.            Term of Employment.  During the term of his employment hereunder,
the Executive will serve as President and Chief Executive Officer of Quaint Oak
Real Estate, LLC and Quaint Oak Abstract, LLC and Executive Vice President and
Chief Operating Officer of Quaint Oak Mortgage, LLC and the Executive hereby
accepts said employment and agrees to render such services on the terms and
conditions set forth in this Agreement.  Subject to the terms hereof, the
initial term of this Agreement shall be for the period commencing on the
Effective Date hereof and ending on December 31, 2009; provided, however, that
beginning on December 31, 2009, and on each December 31st thereafter, the term
of this Agreement shall be extended for one additional year, provided that
neither party to the Agreement has given notice to the other party in writing at
least 30 days, and not more than 90 days, prior to any such December 31st that
the term of this Agreement shall not be extended further.  If any party gives
timely notice that the term will not be extended as of any such December 31st,
then this Agreement shall terminate at the conclusion of its remaining term. 
References herein to the term of this Agreement shall refer both to the initial
term and successive terms.


3.            Compensation and Benefits.


(a)            Base Salary and Commissions.  The Employers shall pay the
Executive for his services during the term of this Agreement a minimum base
salary of Sixty Thousand and 00/100 Dollars ($60,000.00) per year ("Base
Salary") payable in bi-weekly installments or with such other frequency as
officers of the Employers are normally paid pursuant to their customary payroll
practices.  The Executive's Base Salary may be increased from time to time in
such amounts as may be determined by the Boards of Directors of the Employers in
their sole discretion and may not be decreased without the Executive's prior
express written consent.  Any increase in Base Salary shall become the "Base
Salary" for purposes of this Agreement.  In addition to his Base Salary, the
Executive may be entitled to earn annual commissions in an amount not to exceed
an additional Sixty Thousand and 00/100 Dollars ($60,000.00) per year pursuant
to Schedule A attached hereto.
 
 

 
2

--------------------------------------------------------------------------------

(b)            Bonus Compensation.  Executive may be entitled to participate in
any bonus plans or arrangements of the Employers as may be determined by the
Compensation Committee of the Boards of Directors of the Employers in their sole
discretion.  Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement.


(c)            Employee Benefits.  During the term of this Agreement, the
Executive shall be entitled to participate in such benefit plans as the
Employers may adopt for the benefit of their employees, but shall not be
entitled to participate in any benefit plans maintained by Quaint Oak Bank.  The
Employers shall not make any changes in such benefit plans that would adversely
affect the Executive's rights or benefits thereunder without the Executive's
express written consent.  Nothing paid to the Executive under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the Base Salary payable to the Executive pursuant to Section
3(a) hereof.


(d)            Paid Time Off.  During the term of this Agreement, the Executive
shall be entitled to paid annual vacation and sick leave in accordance with the
policies as established from time to time by the Boards of Directors of the
Employers.  The Executive shall not be entitled to receive any additional
compensation from the Employers for failure to take a vacation, nor shall the
Executive be able to accumulate unused vacation time from one year to the next,
except to the extent authorized by the Boards of Directors of the Employers.


4.            Expenses.  The Employers shall reimburse the Executive or
otherwise provide for or pay for all reasonable expenses incurred by the
Executive in furtherance of or in connection with the business of the Employers
including, but not by way of limitation, traveling expenses, subject to such
reasonable documentation and other limitations as may be established by the
Boards of Directors of the Employers.  If such expenses are paid in the first
instance by the Executive, the Employers shall reimburse the Executive
therefor.  Such reimbursement shall be made promptly by the Employers and, in
any event, no later than the calendar quarter of the year immediately following
the quarter in which such expenses were incurred.


5.            Termination.  The Employers shall have the right, at any time upon
prior Notice of Termination, to terminate the Executive's employment hereunder
for any reason, including without limitation termination for Cause, and the
Executive shall have the right, upon prior Notice of Termination, to terminate
his employment hereunder for any reason.  The Executive shall have no right
pursuant to this Agreement to compensation or other benefits for any period
after the applicable Date of Termination, other than his accrued but unpaid Base
Salary or other vested benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.


6.            Withholding.  All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers may
reasonably determine should be withheld pursuant to any applicable law or
regulation.


 

 
3

--------------------------------------------------------------------------------

7.            Licenses.  During the Executive's term of employment hereunder,
the Executive shall have and maintain all licenses as are necessary to render
all such services to the Employers contemplated by this Agreement, including
real estate brokerage and title insurance agent licenses.


8.            Noncompetition Agreement.


(a)            During the Executive's term of employment hereunder and for a
period of three (3) years after any termination of the Executive's employment by
the Employers for Cause or upon the Executive's voluntary termination of
employment for any reason, or for a period of one (1) year in the event of the
Executive's termination of employment by the Employers without Cause, in any of
the following counties within the Commonwealth of Pennsylvania: Philadelphia,
Montgomery, Bucks, Lehigh, Berks, Lebanon, Dauphin, Lancaster, Chester,
Delaware, Lackawanna, Schuylkill, Carbon, Luzerne, Monroe or Northampton, the
Executive will not compete in any way with the Employers or any affiliate or
entity related to the Employers or any affiliate, directly or indirectly, and
will not consult with or have any interest in any business, firm, person,
partnership, corporation or other entity, whether as employee, officer,
director, agent, security holder, creditor, consultant or otherwise, which
competes with the Employers or any affiliate or related entity, directly or
indirectly, in any aspect of the business of the Employers; provided, however,
that this Section 7(a) shall not be deemed to prevent the Executive's ownership
of not more than 1% of the capital stock of any publicly held entity.


(b)            The Executive expressly agrees that (i) in the event of a
violation of these noncompetition provisions by the Executive, monetary damages
alone will be inadequate to compensate the Employers, (ii) the Employers will be
entitled to injunctive relief against the Executive in addition to any other
remedies provided by law or in equity and (iii) the noncompetition obligations
contained herein shall be extended by the length of time during which the
Executive shall have been in breach thereof.


9.            Assignability.  The Employers may assign this Agreement and their
rights and obligations hereunder in whole, but not in part, to any corporation
or other entity with or into which the Employers may hereafter merge or
consolidate or to which the Employers may transfer all or substantially all of
their assets, if in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Employers
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or their rights and obligations hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.


10.            Key Man Insurance.  The Employers will have the right throughout
the term of the Executive's employment, to obtain or increase insurance on
Executive's life in such amount as the Boards of the Employers determine, in the
name of the Employers and for their sole benefit, or otherwise, in the
discretion of the Board.  Upon reasonable advance notice, Executive will
cooperate in any and all necessary physical examinations without expense to
Executive, supply information, and sign documents, and otherwise cooperate fully
with the Employers as the Employers may request in connection with such
insurance.  Executive warrants and represents that, to the Executive's best
knowledge, Executive is in good health and does not suffer from any medical
condition which might interfere with the timely performance of Executive's
obligations under this Agreement.

4

--------------------------------------------------------------------------------

11.            Notice.  For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:



To the Employers: Boards of Directors

Quaint Oak Mortgage, LLC
Quaint Oak Real Estate, LLC
Quaint Oak Abstract, LLC
1710 Union Boulevard
Allentown, Pennsylvania 18109


To the Executive:          William R. Gonzalez
At the address last appearing on the
personnel records of the Employers


12.            Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Boards of Directors of the Employers to
sign on its behalf.  No waiver by any party hereto at any time of any breach by
any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.


13.            Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.


14.            Nature of Obligations.  Nothing contained herein shall create or
require the Employers to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.


15.            Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


16.            Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


17.            Changes in Statutes or Regulations. If any statutory or
regulatory provision referenced herein is subsequently changed or re-numbered,
or is replaced by a separate provision, then the references in this Agreement to
such statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.

 
5

--------------------------------------------------------------------------------

18.            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


19.            Entire Agreement.  This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Employers and the Executive with
respect to the matters agreed to herein are hereby superseded and shall have no
force or effect.


[Signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of this 15th day
of June, 2009.
 


ATTEST:
QUAINT OAK MORTGAGE, LLC
               
By:
/s/Diane J. Colyer
By:
/s/Robert T. Strong  
Diane J. Colyer
 
Robert T. Strong
 
Corporate Secretary
 
Chairman of the Board
               
ATTEST:
QUAINT OAK REAL ESTATE, LLC
               
By:
/s/Diane J. Colyer
By:
/s/Robert T. Strong  
Diane J. Colyer
 
Robert T. Strong
 
Corporate Secretary
 
Chairman of the Board
               
ATTEST:
QUAINT OAK ABSTRACT, LLC
               
By:
/s/Diane J. Colyer
By:
/s/Robert T. Strong  
Diane J. Colyer
 
Robert T. Strong
  Corporate Secretary  
Chairman of the Board
                   
 EXECUTIVE
             
By:
/s/William R. Gonzalez      
William R. Gonzalez

 
7

--------------------------------------------------------------------------------

Schedule A
 
 
Annual commissions not to exceed Sixty Thousand and 00/100 Dollars ($60,000.00)
shall be calculated as follows:


(a)
The Executive shall receive a commission of 70% of Quaint Oak Real Estate, LLC's
gross real estate commissions received on sales executed  by
 
the Executive.
 
 
            (b) The  Executive  shall  receive  a  commission  of  55%  of 
Quaint  Oak  Mortgage,  LLC's gross  mortgage  commissions  received  on  loans
 by    the Executive.

 

--------------------------------------------------------------------------------

 
QUAINT OAK MORTGAGE, LLC
QUAINT OAK REAL ESTATE, LLC
QUAINT OAK ABSTRACT, LLC


AMENDMENT NUMBER ONE


TO THE


EMPLOYMENT AGREEMENT
FOR
WILLIAM R. GONZALEZ




THIS AMENDMENT NUMBER ONE (the "Amendment") to the employment agreement between
Quaint Oak Mortgage, LLC, Quaint Oak Real Estate, LLC and Quaint Oak Abstract,
LLC, each a Pennsylvania limited liability company with principal business
offices at 1710 Union Boulevard, Allentown, Pennsylvania 18109 (collectively,
the "Employers"), and William R. Gonzalez (the "Executive"), is hereby adopted
effective as of the 11th day of May 2011.


WHEREAS, the Executive and the Employers entered into an employment agreement
effective as of July 1, 2009 (the "Employment Agreement"), pursuant to which the
Executive currently serves as President and Chief Executive Officer of Quaint
Oak Real Estate, LLC and Quaint Oak Abstract, LLC and Executive Vice President
and Chief Operating Officer of Quaint Oak Mortgage, LLC;


WHEREAS, each of the Employers is a wholly-owned subsidiary of Quaint Oak Bank
(the "Bank"); and


WHEREAS, the Executive and the Employers desire to amend the Employment
Agreement in the manner specified herein.


NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties hereby agree as follows:


1.            Section 2 of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:


"2.            Term of Employment.  During the term of his employment hereunder,
the Executive will serve as President and Chief Executive Officer of Quaint Oak
Real Estate, LLC and Quaint Oak Abstract, LLC and Executive Vice President and
Chief Operating Officer of Quaint Oak Mortgage, LLC and the Executive hereby
accepts said employment and agrees to render such services on the terms and
conditions set forth in this Agreement.  In addition to the foregoing, the
Executive shall be eligible to serve and, if so appointed, also agrees to serve
as an officer of the Bank.  Subject to the terms hereof, the initial term of
this Agreement shall be for the period commencing on the Effective Date hereof
and ending on December 31, 2011; provided, however, that beginning on December
31, 2011, and on each December 31st thereafter, the term of this Agreement shall
be extended for one additional year, provided that neither party to the
Agreement has given notice to the other party in writing at least 30 days, and
not more than 90 days, prior to any such December 31st that the term of this
Agreement shall not be extended further.  If any party gives timely notice that
the term will not be extended as of any such December 31st, then this Agreement
shall terminate at the conclusion of its remaining term.  References herein to
the term of this Agreement shall refer both to the initial term and successive
terms."


--------------------------------------------------------------------------------

2.            Section 3(a) of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:


"(a)            Base Salary and Commissions.  During the term of this Agreement,
the Executive shall receive a minimum base salary of Eighty-Five Thousand and
00/100 Dollars ($85,000.00) per year ("Base Salary") payable in bi-weekly
installments or with such other frequency as officers of the Employers are
normally paid pursuant to their customary payroll practices.  The Executive's
Base Salary may be increased from time to time in such amounts as may be
determined by the Boards of Directors of the Employers in their sole discretion
and may not be decreased without the Executive's prior express written consent. 
Any increase in Base Salary shall become the "Base Salary" for purposes of this
Agreement.  In addition to his Base Salary, the Executive may be entitled to
earn annual commissions as provided pursuant to Schedule A attached hereto,
provided, however, that in no event shall the Executive's aggregate annual
compensation from all sources hereunder exceed a total of One Hundred Twenty
Thousand and 00/100 Dollars ($120,000.00) per year."


3.            Section 3(c) of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:


"(c)            Employee Benefits.  During the term of this Agreement, the
Executive shall be entitled to participate in such benefit plans as the
Employers may adopt for the benefit of their employees.  In the event that the
Executive is appointed as an officer of the Bank pursuant to Section 2 hereof,
the Executive shall be entitled to participate in any employee benefit plans or
arrangements maintained by the Bank.  The Employers shall not make any changes
in such benefit plans that would adversely affect the Executive's rights or
benefits thereunder without the Executive's express written consent.  Nothing
paid to the Executive under any plan or arrangement presently in effect or made
available in the future shall be deemed to be in lieu of the Base Salary payable
to the Executive pursuant to Section 3(a) hereof."


4.            A new Section 3(e) is hereby added to the Employment Agreement to
read as follows:


"(e)            Source of Payments.  All payments provided in this Agreement
shall be timely paid in cash or check from the general funds of the Employers or
the Bank, provided, however, to the extent that such payments and benefits are
paid to or received by the Executive from the Bank, any such compensation and
benefits paid by the Bank will be subtracted from any amounts simultaneously due
to the Executive by the Employers."
 

--------------------------------------------------------------------------------


 
5.            Section 6 of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:


"6.            Withholding.  All payments required to be made hereunder to the
Executive shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as may reasonably be required pursuant to
any applicable law or regulation."


6.            All other terms and conditions of the Employment Agreement not
otherwise modified by this Amendment shall remain in full force and effect.


[Signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the 11th day
of May 2011.



ATTEST:
 QUAINT OAK MORTGAGE, LLC
               
By:
/s/Diane J. Colyer
By:
/s/Robert T. Strong  
Diane J. Colyer
 
Robert T. Strong
 
Corporate Secretary
 
Chairman of the Board
               
ATTEST:
 QUAINT OAK REAL ESTATE, LLC
               
By:
/s/Diane J. Colyer
By:
/s/Robert T. Strong  
Diane J. Colyer
 
Robert T. Strong
 
Corporate Secretary
 
Chairman of the Board
               
ATTEST:
 QUAINT OAK ABSTRACT, LLC
               
By:
/s/Diane J. Colyer
By:
/s/Robert T. Strong  
Diane J. Colyer
 
Robert T. Strong
  Corporate Secretary  
Chairman of the Board
                   
 EXECUTIVE
             
By:
/s/William R. Gonzalez      
William R. Gonzalez